Title: From Benjamin Franklin to Gérard de Rayneval, 12 August 1779
From: Franklin, Benjamin
To: Gérard de Rayneval, Joseph-Mathias


Sir,
Passy, Augt. 12. 1779.
I send you here with the best Copy I have of the address I mentioned to you. It was worn in the Carriage, but the Difficiency is supply’d from another. I request you would show it to M. le Comte de Vergennes and remark particularly the Sentiments express’d by the Congress, of the Alliance, and the absolute Unanimity with which the address passed.
With great Esteem I have the honour to be, sir, Your most obedient and most humble servant.
BF.
M. Gerald De Raynevall
